Case: 12-14662   Date Filed: 06/28/2013   Page: 1 of 2


                                                         [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT

                      ________________________

                            No. 12-14662
                        Non-Argument Calendar
                      ________________________

              D.C. Docket No. 2:11-cr-00191-MHT-SRW-1


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus


ERIC JEROME PARKER,
a.k.a. E.P.,

                                                         Defendant-Appellant.

                     __________________________

               Appeal from the United States District Court
                   for the Middle District of Alabama
                     _________________________

                             (June 28, 2013)

Before MARCUS, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 12-14662     Date Filed: 06/28/2013   Page: 2 of 2


      J. Carlton Taylor, counsel for Eric Jerome Parker in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Parker’s convictions and

sentences, are AFFIRMED. All remaining motions are DENIED AS MOOT.




                                         2